Citation Nr: 0531571	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from June 1979 to December 
1984 and from March 1986 to November 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 decision of the Oakland, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran perfected appeals with regard to six 
issues decided in that decision.  In September 2001 and 
January 2003, the Board issued decisions resolving the 
appeals as to all issues except the claim for service 
connection for a low back disability.

The veteran offered testimony before the undersigned at a 
hearing held at the RO in June 2001.

The Board remanded the claim for service connection for a 
back disability in September 2001, and November 2003.


FINDINGS OF FACT

A current low back disability is not the result of a disease 
or injury in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The RO and VA's Appeals Management Center (AMC) provided the 
veteran with letter in March 2002, and May 2004 that told him 
of the evidence needed to substantiate his claim for service 
connection.  The RO's rating decision and statement of the 
case, as well as supplemental statements of the case issued 
by the RO and AMC informed the veteran of the reasons his 
claim was denied and thereby provided further notice of the 
evidence needed to substantiate the claim.

The Marc 2002 and May 2004 letters told the veteran what 
evidence he was responsible for, and what evidence VA would 
undertake to obtain.  The May 2004 letter specifically told 
him to provide any pertinent evidence or information in his 
possession.

The VCAA notice was provided after the initial denial of his 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Failure to provide pre-adjudication VCAA notice is 
not, however, generally prejudicial to a claimant.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The veteran has not 
alleged, and the record does not otherwise show, any 
prejudice from the delayed notice in this case.

The VCAA also imposes duties on VA to assist a claimant in 
obtaining pertinent records, and in some cases to provide 
examinations or obtain medical opinions.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002).  The RO has obtained the 
veteran's service medical records and all reported records of 
post service treatment.  The RO and AMC afforded the veteran 
examinations and obtained necessary medical opinions.

Because the veteran has received all necessary notice and 
assistance, there is no reasonable possibility that further 
assistance would substantiate the veteran's claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Merits

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The record contains some evidence of a current back 
disability.  On VA examination in April 2003, the diagnosis 
was chronic low back pain, more likely than not due to 
degenerative disk disease.  The veteran has also testified to 
current low back pain.  He has thus met element (1) of the 
criteria for service connection.

The evidence also supports a finding of inservice disease or 
injury.  The service medical records show that the veteran 
was seen in September 1992 with a complaint of mid-back pain, 
and in November 1993 with a complaint of subscapular pain.  
In September 1992, the assessment was probable muscle strain.  
In his report of medical history completed for separation 
from service in September 1997, he reported a one and a half 
year history of intermittent low back pain.  An examiner did 
not consider this to be disabling, and the spine was 
reportedly normal on examination for separation from service.  
Nonetheless, this record supports a finding of inservice back 
injury or disease, and satisfies element (2) for service 
connection.

The missing element in the veteran's claim is a link between 
the inservice disease or injury and a current back 
disability.  There was no report of back disability for 
several years after service.  When initially examined by VA 
in January 1998, the veteran reported that his back pain had 
disappeared, and no back disability was identified on the 
examination.

The first post-service evidence of a back disability occurred 
on VA outpatient treatment in February 2001, when the veteran 
reported a four day history of pain in the thoracic spine.  
It was noted that he had been visiting family and been very 
active with his children.  No earlier history of back 
disability was recorded.  The assessment was acute back 
strain.

The veteran's hearing testimony also reflects no continuity 
of back symptoms between active service and the post-service 
identification of his current back disability.  

The most probative evidence on this question is the October 
2004 opinion rendered by the examiner who conducted the April 
2003 examination.  The examiner concluded that it was more 
likely than not that the veteran's current back disability 
was unrelated to active service.  The examiner cited the 
findings of no back pain or disability on the initial post 
service examination, approximately nine months after service.

There is no other competent opinion linking the current back 
disability to service.  Given this opinion, the negative 
findings immediately after service, and the finding of a 
current back disability only after post-service strain; the 
Board must conclude that the weight of the evidence is 
against a link between the current back disability and a 
disease or injury in service.

The veteran's representative citing Wisch v. Brown, 8 Vet. 
App. 139 (1995); and Rowell v. Principi, 4 Vet. App. 9 
(1993); has pointed out that VA cannot rely on the silence of 
an examiner as the basis for denying a claim, and that the 
Board must do more than point to the absence of medical 
evidence to support a denial.  The representative seems to be 
arguing that the Board is precluded from relying on the VA 
physician's opinion because it was based on the absence of 
evidence of a back disability immediately after service. 

Wisch and Rowell are not controlling in this case.  Those 
cases involved situations in which the Board had denied 
claims without obtaining relevant opinions.  The Court did 
not preclude an examiner from relying on negative evidence.  
Indeed, the United States Court of Appeals for the Federal 
Circuit subsequently held that even the Board could rely on 
negative evidence to deny a claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

In any event, the decision in this case is not premised so 
much on negative evidence, as on the examiner's opinion and 
the veteran's affirmative statements that the disability was 
not present in the period immediately after service.

At his hearing, the veteran contended that his back 
disability might be secondary to his service connected heel 
spur.  Service connection is available for disease or 
disability that is proximately due to or the result of a 
service connected disease or disability.  38 C.F.R. 
§ 3.310(a) (2005).  Secondary service connection will be 
provided for aggravation of a nonservice connected disease or 
disability by a service connected disease or disability.

A secondary service connection claim requires competent 
medical evidence to connect the asserted secondary condition 
to the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  
There is no evidence, other than the veteran's testimony, 
linking his back disability to his heel spurs.  As a lay 
person, he is not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  While the Board has not sought a medical opinion on 
this question, a medical opinion is required only if there is 
competent evidence of a link between current disability and 
the service connected disease or disability.  38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As just discussed, the preponderance of the evidence is 
against the claim.  Accordingly, reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


